PRESTON H. HUFFT, Judge Pro Tem.
On January 9, 1985, the appellant was charged by bill of information with attempted second degree murder in violation of R.S. 14:27 and 14:30.1. He was arraigned on January 11th and plead not guilty. On January 23rd, he waived his right to jury trial, and the court found him guilty of aggravated battery in violation of R.S. 14:34. He was sentenced on January 30, 1985 to serve one year in Parish Prison. His motion for appeal was granted on that date.
No assignment of errors was made by defendant. A review of the record reveals there are no errors patent. This review also reveals that evidence is sufficient to convict the defendant of aggravated battery. Specifically, evidence in the record fulfills the constitutional standard for testing the sufficiency of evidence, ennunciated in Jackson v. Virginia, 443 U.S. 307, 99 S.Ct. 2781, 61 L.Ed.2d 560 (1979). This standard requires that a conviction be based on proof sufficient for any rational trier of fact, viewing the evidence in the light most favorable to the prosecution, to find the essential elements of the crime charged beyond a reasonable doubt. State v. Porretto, 468 So.2d 1142 (La.1985).
Accordingly, the appellant’s conviction and sentence is affirmed.
AFFIRMED.